DETAILED ACTION
This office action is in response to amendments to application 15/982,658, filed on 11/13/2020.
Claims 1-4, and 6-21 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 11/13/2020, have been entered.
Regarding amendments to claim 6, the amendments have introduced an objection to the claim.
Regarding rejections of claims 1-4 and 6-21 under 35 U.S.C. 103, the rejections are modified to include the reference of Franca-Neto (US 20190244058).

Response to Arguments
	Applicant’s arguments, filed 11/13/2020, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	Applicant’s arguments with respect to the rejections of claims 1-4 and 6-21 under 35 U.S.C. 103 have been fully considered, but do not apply to the combination of references cited herein.

Summary: Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 based on the above responses to arguments and below rejections.

Claim Objections
Claim 6 is objected to because of the following informalities:
Regarding claim 6, the claim recites “into a second input of the input layer the machine learning algorithm”. This should read “into a second input of the input layer of the machine learning algorithm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 11-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 20190092318), hereinafter Mei, in view of Franca-Neto (US 20190244058), hereinafter Franca-Neto [Provisional 62/628,168 dated 02/08/2018].

Regarding claim 1, in multiple combinable embodiments, Mei teaches a system comprising:
one or more processors (see at least Mei P. [0007]: “In one embodiment, a signal identification system for identifying rear indicators of a nearby vehicle is disclosed.  The signal identification system includes one or more processors and a memory that is communicably coupled to the one or more processors.”); and
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising (see at least Mei P. [0008]: “In one embodiment, a non-transitory computer-readable medium for identifying rear indicators of a nearby vehicle is disclosed.  The non-transitory computer-readable medium stores instructions that when executed by one or more processors cause the one or more processors to perform the disclosed functions.”):
capturing image data of an environment using an image sensor on an autonomous vehicle (see at least Mei Fig. 1: Camera(s) #126, Autonomous Driving Module(s) #160), the image data comprising a plurality of frames captured over time (see at least Mei P. [0020]: “Therefore, in one embodiment, a signal identification system monitors for nearby vehicles and, in response to detecting a nearby vehicle, uses a series of camera images to identify rear indicator signals.  For example, the signal identification system, which is embedded within a host vehicle, monitors an area proximate to the host vehicle for other vehicles that are nearby.  In one aspect, the signal identification system monitors for the nearby vehicles using cameras integrated with the host vehicle. Thus, upon detecting that a nearby vehicle is present, the cameras capture a series of images (e.g., 16 successive images) of a rear section of the nearby vehicle that can be used to identify a present state for turn signals and brake signals.  It should be noted, that the series of images are captured and used for analysis of the present indicator state in order to capture temporal information about the indicators.  That is, because the turn signals can be flashing and/or the brake lights may be momentarily released, the images are captured over a defined period of time to ensure a flashing dynamic state of the turn signals can be captured.”; P. [0042]: “In either case, the indicator module 230 provides an output that identifies the turn state and the braking state.  In one embodiment, the indicator module 230 can provide the outputs to the autonomous driving module 160, or a particular one of the vehicle systems 140 in order to inform or otherwise control various aspects of the vehicle 100.”);
identifying a vehicle in the plurality of the frames as a tracked object in the environment (see at least Mei P. [0020]: “For example, the signal identification system, which is embedded within a host vehicle, monitors an area proximate to the host vehicle for other vehicles that are nearby.”);
extracting, from a first frame of the image data, first cropped image data representing the tracked object at a first time (see at least Mei P. [0020] as above; P. [0059]: “At 460, the indicator module 230 extracts regions of interest from the difference images.”; P. [0052]: “In any case, the CNN 510 generally convolves the image or results of a previous iteration by convolving a filter or set of filters across the input to produce a filtered result.  The filters generally characterize different aspects of the image by, for example, identifying color patterns, shapes, and so on.  The pooling layer is, for example, a form of nonlinear down-sampling such as max pooling.  In general, the pooling layers partition an input image into a set of non-overlapping regions with each region being characterized according to, for example, predominant aspects of the filtering results from the convolving layer.  In this way, the CNN 510 progressively reduces a size of the input in order to further characterize spatial features therein.”);
extracting, from a second frame of the image data, second cropped image data representing the tracked object at a second time (see at least Mei P. [0020], [0059], and [0052] as applied to above limitation);
inputting a subset of the image data into an input layer of a machine learning algorithm to cause to machine learning algorithm to perform analysis on at least the first cropped image data and the second cropped image data (see at least Mei P. [0050]: "Thereafter, the indicator module 230 uses the spatial features as an input to a long short-term memory recurrent neural network (LSTM-RNN)."; P. [0054]: "As a more detailed explanation of the LSTM functional block 520 consider FIG. 6. As shown in FIG. 6, the LSTM functional block 570 accepts inputs of Xt, ht i, and Cm. Xt represents the spatial feature from fc6 of the CNN 510 at time t.... The LSTM block 570 also receives stored information of a memory cell Cm that holds information from a previous iteration. The memory cell is updated at each iteration with newly calculated information and passed to a next iteration.... In one embodiment, the LSTM block 570 includes a forget gate f.sub.t to determine what to discard from xt and Pim- The forget gate ft is a sigmoid function (a), which, for example, outputs values from 0 to 1 and performs element-wise product with information of the previous memory cell state Cm to determine what information to discard or to keep.");
receiving, from the machine learning algorithm, a probability that the first cropped image data representing the tracked object is associated with a lighting state of the tracked object (see at least Mei P. [0037]: “As will be discussed in further detail subsequently, the classifiers 250 and 260 are computational models that model aspects of images in relation to vehicles and rear signal indicators.  Thus, the indicator module 230 uses the brake classifier 250 and the turn classifier 260 to analyze the signal images and determine the braking state and the turn state.  Additionally, while the classifiers 250 and 260 are illustrated as being stored within the database 240, it should be understood that various components of the classifiers 250 and 260 can be integrated with the indicator module 230.  In general, the classifiers 250 and 260 are complex functional components that are comprised of functional blocks and modeled data which function together to indicate probabilities of the different brake and turn states.”; P. [0038]: “Moreover, the brake classifier 250 and the turn classifier 260 separately implement a similar combination of neural networks to process the signal images.  In one embodiment, both the brake classifier 250 and the turn classifier 260 include a convolutional neural network (CNN) and a long short-term memory recurrent neural network (LSTM-RNN).”),
wherein the lighting state comprises a left blinker state, a right blinker state, a braking state, and a hazard state (see at least Mei P. [0033]: “In general, the rear indicator signals of the nearby vehicle include brake lights that signal whether the nearby vehicle is presently braking and left/right turn signals/lights that indicate whether an operator of the nearby vehicle has activated a left turn indicator, a right turn indicator, or hazards.”),
and the probability comprises:
a first probability associated with the left blinker state of the tracked object;
a second probability associated with the right blinker state of the tracked object;
a third probability associated with the braking state of the tracked object; and
a fourth probability associated with the hazard state of the tracked object;
(see at least Mei P. [0038]: “The indicator module 230 then uses the prediction to generate an output that identifies the particular states as statistical likelihoods or probabilities.”; P. [0039]: “Additionally, as noted, the brake classifier 250 and the turn classifier 260 separately implement versions of the CNN and the LSTM-RNN.”; P. [0004] and [0005]: “In one embodiment, a brake classifier accepts the raw images as an electronic input and analyzes the images using a combination of deep learning routines.  That is, the brake classifier first determines spatial features within the images using a convolutional neural network to process the images and output the spatial features.  Thereafter, the spatial features are fed into a long short-term memory recurrent neural network (LSTM-RNN) that iteratively processes images to ascertain whether the brake lights are presently active. Furthermore, the signal identification system determines the turn state using a turn classifier that functions in a similar manner as the brake classifier.”; P. [0033]: “As illustrated in examples (a)-(h) in FIG. 3 the different states are indicated according to separate letters.”; P. [0034]: “Accordingly, example (a) labeled "OOO" indicates that all of the indicator signals are inactive.  Example (b) labeled "BOO" indicates that the brake lights are active while the turn signals are both inactive.  Example (c) labeled "OLO" indicates that only the left turn signal is presently active.  Example (d) labeled "BLO" indicates that both the brake lights and the left turn signal are active.  Example (e) labeled "OOR" indicates that the right turn signal alone is active.  Example (f) labeled "BOR" indicates that the brake lights in addition to the right turn signal are active.  Example (g) labeled "OLR" indicates that both turn signals are active and thus hazards are presently activated.  Example (h) labeled "BLR" indicates that the brake lights and both turn signals are active and thus the brakes are active while the hazards are also active.”)
generating, based at least in part on the probability, a trajectory for the autonomous vehicle (see at least Mei P. [0043]: “As previously indicated, the indicator module 230 can provide the turn state and/or the braking state to the autonomous driving module 160.  Thus, the autonomous driving module 160, in one aspect, uses the turn state and/or the braking state to further inform autonomous operation of the vehicle 100 and/or to inform advanced driver assistance components about objects/obstacles, trajectories, and so on.”); and
causing the autonomous vehicle to follow the trajectory (see at least Mei P. [0043]: “In one embodiment, the indicator module 230 can provide the outputs to the autonomous driving module 160, or a particular one of the vehicle systems 140 in order to inform or otherwise control various aspects of the vehicle 100.”).
Mei does not explicitly teach inputting, substantially simultaneously, a subset of the image data into an input layer of a machine learning algorithm to cause the machine learning algorithm to perform substantially simultaneous analysis on at least the first cropped image data and the second cropped image data, the inputting substantially simultaneously, the subset of the image data into the input layer of the machine learning algorithm comprising: inputting, substantially simultaneously, at least the first cropped image data into a first input of the input layer of the machine learning algorithm and inputting the second cropped image data into a second input layer of the machine learning algorithm.
In the same field of endeavor, Franco-Neto teaches inputting, substantially simultaneously, a subset of the data into an input layer of a machine learning algorithm to cause the machine learning the inputting substantially simultaneously, the subset of the data into the input layer of the machine learning algorithm comprising: inputting, substantially simultaneously, at least the first data into a first input of the input layer of the machine learning algorithm and inputting the second data into a second input layer of the machine learning algorithm (see at least Franca-Neto P. [0003]: “Sets of individual input vectors ("mini-batches") may be processed at the same time by using an input matrix instead of a single input vector, which may speed up training.  The neural network can repeatedly process the input data, and the parameters (e.g., the weight matrices) of the neural network can be modified in what amounts to a trial-and-error process until the model produces (or "converges" on) results substantially close to the correct or preferred output.” *See P. [0002] of corresponding provisional 62/628,168.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the convolutional neural network for lighting state determination of Mei with the simultaneous parallel processing of multiple inputs in convolutional neural network input layers as taught by Franca-Neto in order to speed up the time it takes to process data through the neural network (Franca-Neto P. [0173], Provisional P. [0062]).

	Regarding claim 2, Mei teaches the system of claim 1.
	Mei further teaches wherein the machine learning algorithm is trained using training image data annotated to indicate a ground truth state of the lighting state of the tracked object (see at least Mei P. [0039]: “For example, the brake classifier 250 is trained using a large data set of images that are of rear sections of different vehicles and that have brake lights in different states.  Moreover, the images can have different properties such as different lighting conditions, color profiles, and so on.  In general, the data set is labeled so that the brake classifier 250 can use back propagation or another technique to train the CNN and the LSTM-RNN of the brake classifier 250 to properly identify braking states.”; P. [0040]: “Similarly, the turn classifier 260 is trained using a large data set of images with vehicles exhibiting different states of turn signals (e.g., left turn, right turn, hazards) that are also labeled to support backpropagation or another technique for training.”).

Regarding claim 3, Mei teaches the system of claim 1.
Mei further teaches the operations further comprising:
determining, based at least in part on the first probability, one or more of:
a fifth probability that the tracked object is a double-parked vehicle;
a sixth probability associated with the tracked object entering a region associated with the autonomous vehicle (see at least Mei P. [0063]: “As one example, the indicator module 230 uses the turn state and the braking state as a manner of determining how to modify operating parameters of the one or more vehicle systems 140.  That is, if the indicator module 230 determines that the brake lights are active, then an automatic collision avoidance system can be activated when within a particular range of the nearby vehicle.  Moreover, if the indicator module 230 determines that the left turn signal is active, then the autonomous driving module 160 may plan a route around the nearby vehicle, and so on.  In general, the output of the indicator module 230 that specifies the state of the rear indicator signals can be used as a manner of informing many different systems of the vehicle 100.”; P. [0089]: “The autonomous driving module(s) 160 either independently or in combination with the signal identification system 170 can be configured to determine travel path(s), current autonomous driving maneuvers for the vehicle 100, future autonomous driving maneuvers and/or modifications to current autonomous driving maneuvers based on data acquired by the sensor system 120, driving scene models, and/or data from any other suitable source.  "Driving maneuver" means one or more actions that affect the movement of a vehicle.  Examples of driving maneuvers include: … moving in a lateral direction of the vehicle 100, changing travel lanes, merging into a travel lane, and/or reversing, just to name a few possibilities.”);
a seventh probability associated with a predicted trajectory of the tracked object (see at least Mie P. [0063] and [0089] as above); or
a change in a velocity associated with the tracked object (see at least Mie P. [0063] and [0089] as above).

	Regarding claim 4, Mei teaches the system of claim 1.
	Mei further teaches the operations further comprising:
selecting the first frame of the image data and the second frame of the image data based at least in part on a sampling frequency (see at least Mei P. [0031]: “In general, the monitoring module 220 captures the signal images over a defined period of time.  In one embodiment, the defined period of time is 0.5 seconds, but may be longer or shorter depending on particular aspects of implementation.  For example, a lower bound for the defined period may be selected to ensure that at least one cycle of a turn signal is captured whereas an upper bound may be controlled by an available amount of memory.  Moreover, a number of images captured during the defined period of time may be determined according to a frame rate of the camera 126 and/or other limiting factors.  In either case, for a defined period of time of 0.5 seconds and a frame rate of 30 frames per second, the monitoring module 220 generally acquires 16 images in the series of images that form the signal images.”).

	Regarding claim 6, Mei teaches a method comprising:
capturing image data of an environment using an image sensor, the image data comprising a plurality of frames captured over time (see at least Mei P. [0020]: “Therefore, in one embodiment, a signal identification system monitors for nearby vehicles and, in response to detecting a nearby vehicle, uses a series of camera images to identify rear indicator signals.  For example, the signal identification system, which is embedded within a host vehicle, monitors an area proximate to the host vehicle for other vehicles that are nearby.  In one aspect, the signal identification system monitors for the nearby vehicles using cameras integrated with the host vehicle. Thus, upon detecting that a nearby vehicle is present, the cameras capture a series of images (e.g., 16 successive images) of a rear section of the nearby vehicle that can be used to identify a present state for turn signals and brake signals.  It should be noted, that the series of images are captured and used for analysis of the present indicator state in order to capture temporal information about the indicators.  That is, because the turn signals can be flashing and/or the brake lights may be momentarily released, the images are captured over a defined period of time to ensure a flashing dynamic state of the turn signals can be captured.”);
identifying a vehicle as a tracked object in the image data (see at least Mei P. [0020] as above);
selecting a first frame of the image data representing the tracked object at a first time (see at least Mei P. [0020] as above; P. [0059]: “At 460, the indicator module 230 extracts regions of interest from the difference images.”; P. [0052]: “In any case, the CNN 510 generally convolves the image or results of a previous iteration by convolving a filter or set of filters across the input to produce a filtered result.  The filters generally characterize different aspects of the image by, for example, identifying color patterns, shapes, and so on.  The pooling layer is, for example, a form of nonlinear down-sampling such as max pooling.  In general, the pooling layers partition an input image into a set of non-overlapping regions with each region being characterized according to, for example, predominant aspects of the filtering results from the convolving layer.  In this way, the CNN 510 progressively reduces a size of the input in order to further characterize spatial features therein.”);
(see at least Mei P. [0020], [0059], and [0052] as applied to above limitation);
inputting at least the first frame and the second frame into a machine learning algorithm to cause the machine learning algorithm to perform analysis on at least the first frame and the second frame (see at least Mei P. [0050]: “Thereafter, the indicator module 230 uses the spatial features as an input to a long short-term memory recurrent neural network (LSTM-RNN).”; P. [0054]: “As a more detailed explanation of the LSTM functional block 520 consider FIG. 6.  As shown in FIG. 6, the LSTM functional block 570 accepts inputs of Xt, ht-1, and Ct-1. Xt represents the spatial feature from fc6 of the CNN 510 at time t. … In one embodiment, the LSTM block 570 includes a forget gate f.sub.t to determine what to discard from xt and ht-1. The forget gate ft is a sigmoid function (σ), which, for example, outputs values from 0 to 1 and performs element-wise product with information of the previous memory cell state Ct-1 to determine what information to discard or to keep.” *Examiner notes element-wise product operations between cropped image information Xt and previous memory cell state comprising previously retained cropped image information Ct-1 is exemplary of simultaneous analysis of first and second cropped image data.); and
receiving, from the machine learning algorithm, a probability associated with the tracked object indicative of a lighting state of the tracked object (see at least Mei P. [0037]: “As will be discussed in further detail subsequently, the classifiers 250 and 260 are computational models that model aspects of images in relation to vehicles and rear signal indicators.  Thus, the indicator module 230 uses the brake classifier 250 and the turn classifier 260 to analyze the signal images and determine the braking state and the turn state.  Additionally, while the classifiers 250 and 260 are illustrated as being stored within the database 240, it should be understood that various components of the classifiers 250 and 260 can be integrated with the indicator module 230.  In general, the classifiers 250 and 260 are complex functional components that are comprised of functional blocks and modeled data which function together to indicate probabilities of the different brake and turn states.”; P. [0038]: “Moreover, the brake classifier 250 and the turn classifier 260 separately implement a similar combination of neural networks to process the signal images.  In one embodiment, both the brake classifier 250 and the turn classifier 260 include a convolutional neural network (CNN) and a long short-term memory recurrent neural network (LSTM-RNN).”).
Mei does not explicitly teach inputting the first frame into a first input of an input layer of a machine learning algorithm and the second frame into a second input of the input layer of the machine learning algorithm such that the machine learning algorithm performs substantially simultaneous analysis on at least the first frame and the second frame.
In the same field of endeavor, Franca-Neto teaches inputting the first frame into a first input of an input layer of a machine learning algorithm and the second frame into a second input of the input layer of the machine learning algorithm such that the machine learning algorithm performs substantially simultaneous analysis on at least the first frame and the second frame (see at least Franca-Neto P. [0003]: “Sets of individual input vectors ("mini-batches") may be processed at the same time by using an input matrix instead of a single input vector, which may speed up training.  The neural network can repeatedly process the input data, and the parameters (e.g., the weight matrices) of the neural network can be modified in what amounts to a trial-and-error process until the model produces (or "converges" on) results substantially close to the correct or preferred output.” *See P. [0002] of corresponding provisional 62/628,168.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the convolutional neural network for lighting state determination of Mei with the simultaneous parallel processing of multiple inputs in convolutional neural network input layers as taught by Franca-Neto in order to speed up the time it takes to process data through the neural network (Franca-Neto P. [0173], Provisional P. [0062]).

Regarding claim 7, Mei teaches the method of claim 6.
Mei further teaches wherein the image sensor is disposed on an autonomous vehicle (see at least Mei Fig. 1: Camera(s) #126, Autonomous Driving Module(s) #160), the method further comprising:
generating, based at least in part on the probability, a trajectory for the autonomous vehicle (see at least Mei P. [0043]: “As previously indicated, the indicator module 230 can provide the turn state and/or the braking state to the autonomous driving module 160.  Thus, the autonomous driving module 160, in one aspect, uses the turn state and/or the braking state to further inform autonomous operation of the vehicle 100 and/or to inform advanced driver assistance components about objects/obstacles, trajectories, and so on.”); and
causing the autonomous vehicle to follow the trajectory (see at least Mei P. [0043]: “In one embodiment, the indicator module 230 can provide the outputs to the autonomous driving module 160, or a particular one of the vehicle systems 140 in order to inform or otherwise control various aspects of the vehicle 100.”).

Regarding claim 8, Mei teaches the method of claim 6.
Mei further teaches wherein the lighting state comprises one or more of: a front left blinker state; a front right blinker state; a rear left blinker state; a rear right blinker state; a braking state; a backup state; an emergency state; or a hazard state (see at least Mei P. [0033]: “In general, the rear indicator signals of the nearby vehicle include brake lights that signal whether the nearby vehicle is presently braking and left/right turn signals/lights that indicate whether an operator of the nearby vehicle has activated a left turn indicator, a right turn indicator, or hazards.”; P. [0032]: “It should be understood that while the rear section of the vehicle and the rear indicator signals of the nearby vehicle are discussed as the primary implementation herein, in further aspects, the noted disclosed systems can be implemented to identify states of other indicators such as front turn signals, side turn signals (e.g., side-view mirror turn signals), and so on.”).

Regarding claim 9, Mei teaches the method of claim 6.
Mei further teaches wherein the probability (see at least Mei P. [0037]: “In general, the classifiers 250 and 260 are complex functional components that are comprised of functional blocks and modeled data which function together to indicate probabilities of the different brake and turn states.”) comprises one or more of:
a first probability associated with a left blinker state of the tracked object (see at least Mei P. [0033]: “In general, the rear indicator signals of the nearby vehicle include … left/right turn signals/lights that indicate whether an operator of the nearby vehicle has activated a left turn indicator”);
a second probability associated with a right blinker state of the tracked object (see at least Mei P. [0033]: “In general, the rear indicator signals of the nearby vehicle include … left/right turn signals/lights that indicate whether an operator of the nearby vehicle has activated … a right turn indicator”);
a third probability associated with a braking state of the tracked object (see at least Mei P. [0033]: “In general, the rear indicator signals of the nearby vehicle include brake lights that signal whether the nearby vehicle is presently braking”); or
a fourth probability associated with a hazard state of the tracked object (see at least Mei P. [0033]: “In general, the rear indicator signals of the nearby vehicle include … left/right turn signals/lights that indicate whether an operator of the nearby vehicle has activated … hazards.”).

Regarding claim 11, Mei teaches the method of claim 6.
Mei further teaches wherein the machine learning algorithm comprises at least one of a convolutional neural network or a recurrent neural network (see at least Mei Abstract: “The brake classifier and the turn classifier are comprised of a convolutional neural network and a long short-term memory recurrent neural network (LSTM-RNN).”).
	
Regarding claim 12, Mei teaches the method of claim 6.
Mei further teaches comprising:
selecting, based at least in part on a sampling frequency, a subset of frames of the plurality of frames as input image data to the machine learning algorithm (see at least Mei P. [0031]: “In general, the monitoring module 220 captures the signal images over a defined period of time.  In one embodiment, the defined period of time is 0.5 seconds, but may be longer or shorter depending on particular aspects of implementation.  For example, a lower bound for the defined period may be selected to ensure that at least one cycle of a turn signal is captured whereas an upper bound may be controlled by an available amount of memory.  Moreover, a number of images captured during the defined period of time may be determined according to a frame rate of the camera 126 and/or other limiting factors.  In either case, for a defined period of time of 0.5 seconds and a frame rate of 30 frames per second, the monitoring module 220 generally acquires 16 images in the series of images that form the signal images.”),
wherein a number of frames of the subset of frames and the sampling frequency is based at least in part on a frame rate of the image sensor (see at least Mei P. [0031] as above).

Regarding claim 13, Mei teaches the method of claim 6.
Mei further teaches comprising:
(see at least Mei P. [0005]: “Furthermore, the signal identification system determines the turn state using a turn classifier that functions in a similar manner as the brake classifier.  However, prior to feeding the images into the turn classifier, the system transforms the images to provide regions of interest.  That is, in one embodiment, the images are processed to highlight particular regions (i.e., turn signals) and thereby improve identification.”);
comparing a size of the extracted image data to an input data size associated with the machine learning algorithm (see at least Mei P. [0005]: “For example, a motion compensation algorithm can be applied to the images to produce flow images that account for relative motion between vehicles.  Thereafter, the flow images are compared to determine differences (e.g., areas with changing pixel intensity).  Subsequently, regions of interest within the difference images are identified and provided to the turn classifier.”; P. [0057]: “At 450, the indicator module 230 generates difference images from the flow images.  In one embodiment, the indicator module 230 compares the flow images to determine differences and produces the differences images therefrom.  That is, the difference images represent a subtraction between successive ones of the flow images such that the difference images indicate areas of changed pixels between successive flow images.  Thus, generating the difference images effectively highlights areas of change between successive images such that the turn classifier 260 can focus on analyzing the noted areas.”); and
scaling the extracted image data based at least in part on the input data size (see at least Mei P. [0056]: “Therefore, the indicator module 230 compensates for the movement by processing the signal images to produce flow images that are transformed to align the nearby vehicle between successive ones of the signal images.  In one embodiment, the indicator module 230 applies a scale invariant feature transformation (SIFT) flow algorithm to transform the signal images into the flow images at 440.”).

Regarding claim 14, Mei teaches the method of claim 6.
Mei further teaches comprising:
selecting, based at least in part on the probability, one of a plurality of predicted trajectories for the tracked object (see at least Mei P. [0042]: “In one embodiment, the indicator module 230 generates indicators to a driver according to the turn state and/or the braking state in order to inform the driver of actions of the nearby vehicle.”; P. [0043]: “As previously indicated, the indicator module 230 can provide the turn state and/or the braking state to the autonomous driving module 160.  Thus, the autonomous driving module 160, in one aspect, uses the turn state and/or the braking state to further inform autonomous operation of the vehicle 100 and/or to inform advanced driver assistance components about objects/obstacles, trajectories, and so on.”).

Regarding claim 15, Mei teaches the method of claim 6.
Mei further teaches wherein the image sensor is disposed on an autonomous vehicle (see at least Mei Fig. 1: Camera(s) #126, Autonomous Driving Module(s) #160), the method further comprising:
determining, based at least in part on the probability, one or more of:
a first probability that the tracked object is a double-parked vehicle;
a second probability associated with the tracked object entering a region associated with the autonomous vehicle (see at least Mei P. [0063]: “As one example, the indicator module 230 uses the turn state and the braking state as a manner of determining how to modify operating parameters of the one or more vehicle systems 140.  That is, if the indicator module 230 determines that the brake lights are active, then an automatic collision avoidance system can be activated when within a particular range of the nearby vehicle.  Moreover, if the indicator module 230 determines that the left turn signal is active, then the autonomous driving module 160 may plan a route around the nearby vehicle, and so on.  In general, the output of the indicator module 230 that specifies the state of the rear indicator signals can be used as a manner of informing many different systems of the vehicle 100.”; P. [0089]: “The autonomous driving module(s) 160 either independently or in combination with the signal identification system 170 can be configured to determine travel path(s), current autonomous driving maneuvers for the vehicle 100, future autonomous driving maneuvers and/or modifications to current autonomous driving maneuvers based on data acquired by the sensor system 120, driving scene models, and/or data from any other suitable source.  "Driving maneuver" means one or more actions that affect the movement of a vehicle.  Examples of driving maneuvers include: … moving in a lateral direction of the vehicle 100, changing travel lanes, merging into a travel lane, and/or reversing, just to name a few possibilities.”);
a third probability associated with a predicted trajectory of the tracked object (see at least Mie P. [0063] and [0089] as above); or
a change in a velocity associated with the tracked object (see at least Mie P. [0063] and [0089] as above).

Regarding claim 16, Mei teaches a non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations (see at least Mei P. [0008]: “In one embodiment, a non-transitory computer-readable medium for identifying rear indicators of a nearby vehicle is disclosed.  The non-transitory computer-readable medium stores instructions that when executed by one or more processors cause the one or more processors to perform the disclosed functions.”) comprising:
receiving image data of an environment captured by an image sensor on an autonomous vehicle (see at least Mei Fig. 1: Camera(s) #126, Autonomous Driving Module(s) #160), the image data (see at least Mei P. [0020]: “Therefore, in one embodiment, a signal identification system monitors for nearby vehicles and, in response to detecting a nearby vehicle, uses a series of camera images to identify rear indicator signals.  For example, the signal identification system, which is embedded within a host vehicle, monitors an area proximate to the host vehicle for other vehicles that are nearby.  In one aspect, the signal identification system monitors for the nearby vehicles using cameras integrated with the host vehicle. Thus, upon detecting that a nearby vehicle is present, the cameras capture a series of images (e.g., 16 successive images) of a rear section of the nearby vehicle that can be used to identify a present state for turn signals and brake signals.  It should be noted, that the series of images are captured and used for analysis of the present indicator state in order to capture temporal information about the indicators.  That is, because the turn signals can be flashing and/or the brake lights may be momentarily released, the images are captured over a defined period of time to ensure a flashing dynamic state of the turn signals can be captured.”; P. [0042]: “In either case, the indicator module 230 provides an output that identifies the turn state and the braking state.  In one embodiment, the indicator module 230 can provide the outputs to the autonomous driving module 160, or a particular one of the vehicle systems 140 in order to inform or otherwise control various aspects of the vehicle 100.”);
identifying a vehicle as a tracked object in the image data; selecting a first frame of the image data representing the tracked object at a first time (see at least Mei P. [0020]: “Therefore, in one embodiment, a signal identification system monitors for nearby vehicles and, in response to detecting a nearby vehicle, uses a series of camera images to identify rear indicator signals.  For example, the signal identification system, which is embedded within a host vehicle, monitors an area proximate to the host vehicle for other vehicles that are nearby.  In one aspect, the signal identification system monitors for the nearby vehicles using cameras integrated with the host vehicle. Thus, upon detecting that a nearby vehicle is present, the cameras capture a series of images (e.g., 16 successive images) of a rear section of the nearby vehicle that can be used to identify a present state for turn signals and brake signals.  It should be noted, that the series of images are captured and used for analysis of the present indicator state in order to capture temporal information about the indicators.  That is, because the turn signals can be flashing and/or the brake lights may be momentarily released, the images are captured over a defined period of time to ensure a flashing dynamic state of the turn signals can be captured.”);
selecting a second frame of the image data representing the tracked object at a second time (see at least Mei P. [0020] as above; P. [0059]: “At 460, the indicator module 230 extracts regions of interest from the difference images.”; P. [0052]: “In any case, the CNN 510 generally convolves the image or results of a previous iteration by convolving a filter or set of filters across the input to produce a filtered result.  The filters generally characterize different aspects of the image by, for example, identifying color patterns, shapes, and so on.  The pooling layer is, for example, a form of nonlinear down-sampling such as max pooling.  In general, the pooling layers partition an input image into a set of non-overlapping regions with each region being characterized according to, for example, predominant aspects of the filtering results from the convolving layer.  In this way, the CNN 510 progressively reduces a size of the input in order to further characterize spatial features therein.”);
inputting at least the first frame and the second frame to an input layer of a machine learning algorithm (see at least Mei Fig. 6: Xt, ht-1, and Ct-1; P. [0054]: “As a more detailed explanation of the LSTM functional block 520 consider FIG. 6.  As shown in FIG. 6, the LSTM functional block 570 accepts inputs of Xt, ht-1, and Ct-1. Xt represents the spatial feature from fc6 of the CNN 510 at time t. … The LSTM block 570 also receives stored information of a memory cell Ct-1 that holds information from a previous iteration.”); and
receiving, from the machine learning algorithm, a probability associated with the tracked object indicative of a lighting state of the tracked object (see at least Mei P. [0037]: “As will be discussed in further detail subsequently, the classifiers 250 and 260 are computational models that model aspects of images in relation to vehicles and rear signal indicators.  Thus, the indicator module 230 uses the brake classifier 250 and the turn classifier 260 to analyze the signal images and determine the braking state and the turn state.  Additionally, while the classifiers 250 and 260 are illustrated as being stored within the database 240, it should be understood that various components of the classifiers 250 and 260 can be integrated with the indicator module 230.  In general, the classifiers 250 and 260 are complex functional components that are comprised of functional blocks and modeled data which function together to indicate probabilities of the different brake and turn states.”; P. [0038]: “Moreover, the brake classifier 250 and the turn classifier 260 separately implement a similar combination of neural networks to process the signal images.  In one embodiment, both the brake classifier 250 and the turn classifier 260 include a convolutional neural network (CNN) and a long short-term memory recurrent neural network (LSTM-RNN).”);
wherein the lighting state comprises a left blinker state, a right blinker state, a braking state, and a hazard (see at least Mei P. [0034]: “Accordingly, example (a) labeled "OOO" indicates that all of the indicator signals are inactive.  Example (b) labeled "BOO" indicates that the brake lights are active while the turn signals are both inactive.  Example (c) labeled "OLO" indicates that only the left turn signal is presently active.  Example (d) labeled "BLO" indicates that both the brake lights and the left turn signal are active.  Example (e) labeled "OOR" indicates that the right turn signal alone is active.  Example (f) labeled "BOR" indicates that the brake lights in addition to the right turn signal are active.  Example (g) labeled "OLR" indicates that both turn signals are active and thus hazards are presently activated.  Example (h) labeled "BLR" indicates that the brake lights and both turn signals are active and thus the brakes are active while the hazards are also active.  Thus, in various aspects, the signal identification system uses the labels indicated in FIG. 3 to encode output that identifies which of the rear indicator signals are active.”).
a first input of an input layer of a machine learning algorithm and the second frame into a second input of the input layer of the machine learning algorithm.
In the same field of endeavor, Franca-Neto teaches inputting, substantially simultaneously, the first frame into a first input of an input layer of a machine learning algorithm and the second frame into a second input of the input layer of the machine learning algorithm (see at least Franca-Neto P. [0003]: “Sets of individual input vectors ("mini-batches") may be processed at the same time by using an input matrix instead of a single input vector, which may speed up training.  The neural network can repeatedly process the input data, and the parameters (e.g., the weight matrices) of the neural network can be modified in what amounts to a trial-and-error process until the model produces (or "converges" on) results substantially close to the correct or preferred output.” *See P. [0002] of corresponding provisional 62/628,168.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the convolutional neural network for lighting state determination of Mei with the simultaneous parallel processing of multiple inputs in convolutional neural network input layers as taught by Franca-Neto in order to speed up the time it takes to process data through the neural network (Franca-Neto P. [0173], Provisional P. [0062]).

Regarding claim 18, Mei teaches the non-transitory computer-readable medium of claim 16.
Mei further teaches wherein the probability comprises one or more of:
a first probability associated with a left blinker state of the tracked object;
a second probability associated with a right blinker state of the tracked object;
a third probability associated with a braking state of the tracked object; or
(see at least Mei P. [0037]: “In general, the classifiers 250 and 260 are complex functional components that are comprised of functional blocks and modeled data which function together to indicate probabilities of the different brake and turn states.”; P. [0033]: “In general, the rear indicator signals of the nearby vehicle include brake lights that signal whether the nearby vehicle is presently braking and left/right turn signals/lights that indicate whether an operator of the nearby vehicle has activated a left turn indicator, a right turn indicator, or hazards.”; P. [0038]: “In either case, the indicator module 230 implements the LSTM-RNN to produce a prediction of the braking state and the turn state.  The indicator module 230 then uses the prediction to generate an output that identifies the particular states as statistical likelihoods or probabilities.”).

Regarding claim 19, Mei teaches the non-transitory computer-readable medium of claim 16.
Mei further teaches the operations comprising:
selecting, based at least in part on a sampling frequency, a subset of frames of the plurality of frames as input image data to the machine learning algorithm (see at least Mei P. [0031]: “In general, the monitoring module 220 captures the signal images over a defined period of time.  In one embodiment, the defined period of time is 0.5 seconds, but may be longer or shorter depending on particular aspects of implementation.  For example, a lower bound for the defined period may be selected to ensure that at least one cycle of a turn signal is captured whereas an upper bound may be controlled by an available amount of memory.  Moreover, a number of images captured during the defined period of time may be determined according to a frame rate of the camera 126 and/or other limiting factors.  In either case, for a defined period of time of 0.5 seconds and a frame rate of 30 frames per second, the monitoring module 220 generally acquires 16 images in the series of images that form the signal images.”),
(see at least Mei P. [0031] as above).
While Mei does not explicitly recite wherein the subset of frames comprises a most recently acquired frame, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to try including the most recently acquired frame in order to improve identification through accounting for temporal changes and variations caused by variable luminance and motion (Mei P. [0006]). (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 20, Mei teaches the non-transitory computer-readable medium of claim 16.
Mei further teaches the operations comprising:
determining, based at least in part on the probability, one or more of:
a first probability that the tracked object is a double-parked vehicle;
a second probability associated with the tracked object entering a region associated with the autonomous vehicle (see at least Mei P. [0063]: “As one example, the indicator module 230 uses the turn state and the braking state as a manner of determining how to modify operating parameters of the one or more vehicle systems 140.  That is, if the indicator module 230 determines that the brake lights are active, then an automatic collision avoidance system can be activated when within a particular range of the nearby vehicle.  Moreover, if the indicator module 230 determines that the left turn signal is active, then the autonomous driving module 160 may plan a route around the nearby vehicle, and so on.  In general, the output of the indicator module 230 that specifies the state of the rear indicator signals can be used as a manner of informing many different systems of the vehicle 100.”; P. [0089]: “The autonomous driving module(s) 160 either independently or in combination with the signal identification system 170 can be configured to determine travel path(s), current autonomous driving maneuvers for the vehicle 100, future autonomous driving maneuvers and/or modifications to current autonomous driving maneuvers based on data acquired by the sensor system 120, driving scene models, and/or data from any other suitable source.  "Driving maneuver" means one or more actions that affect the movement of a vehicle.  Examples of driving maneuvers include: … moving in a lateral direction of the vehicle 100, changing travel lanes, merging into a travel lane, and/or reversing, just to name a few possibilities.”);
a third probability associated with a predicted trajectory of the tracked object (see at least Mie P. [0063] and [0089] as above); or
a change in a velocity associated with the tracked object (see at least Mie P. [0063] and [0089] as above).

Regarding claim 21, Mei teaches the non-transitory computer-readable medium of claim 16.
Mei further teaches comprising:
extracting, as extracted image data, a portion of the first frame representing the tracked object (see at least Mei Fig. 5, CNN process #510, in particular “input” image series);
comparing a size of the extracted image data to an input data size associated with the machine learning algorithm; and scaling the extracted image data based at least in part on the input data size (see at least Mei P. [0052]: “In general, the pooling layers partition an input image into a set of non-overlapping regions with each region being characterized according to, for example, predominant aspects of the filtering results from the convolving layer.  In this way, the CNN 510 progressively reduces a size of the input in order to further characterize spatial features therein.” *Examiner notes that it would be well known to one of ordinary skill in the art that progressively reducing the size of an input to characterize spatial features therein by using a convolutional pooling process would inherently involve comparing a size of an input to a data size associated with the machine learning algorithm.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 20190092318), hereinafter Mei, in view of Franca-Neto (US 20190244058), hereinafter Franca-Neto [Provisional 62/628,168 dated 02/08/2018], and Fukumoto et al. (US 20190272750), hereinafter Fukumoto.

Regarding claim 10, Mei teaches the method of claim 6.
Mei further teaches wherein the probability is a first probability (*Examiner interprets a probability can inherently be thought of as a first probability.).
The combination of Mei and Franca-Neto does not explicitly teach the method further comprising: receiving, from the machine learning algorithm, a second probability associated with the tracked object indicative of a manual signaling state of the tracked object.
In the same field of endeavor (see at least Fukumoto Abstract: “A control device for an autonomous driving vehicle includes a first input section, a second input section, and a travel state determination section.  The first input section acquires a detection signal of a first sensor that detects another vehicle approaching the intersection.  The second input section acquires a detection signal of a second sensor that detects at least one of a gesture of a driver of the other vehicle, a voice of the driver of the other vehicle, a motion of the other vehicle, and a radio signal output from the other vehicle.”; P. [0037]: “Note that a correspondence between such a motion and predicted action may be preset or may be set through machine learning.”), Cooley teaches the method further comprising:
receiving, from the machine learning algorithm, a second input associated with the tracked object indicative of a manual signaling state of the tracked object (see at least Fukumoto P. [0070]: “Herein, the recognition of the motion of the driver of object vehicle B refers to recognition of a type of a corresponding "a motion of the driver of the object vehicle" through pattern recognition processing using camera images taken by the on-vehicle camera corresponding to action monitor 5, "a motion of the driver of the object vehicle" stored in action prediction DB 2c, and the like.  Travel state determination section 1e recognizes a motion of an eye or an arm of the driver of the object vehicle B through, for example, known template matching.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the driving intention method using neural networks of Mei with the gesture recognition of Fukumoto in order to prevent deadlock at an intersection or to prevent an autonomous driving vehicle from entering the intersection at the same time as another vehicle (Fukumoto Abstract).
Further, while Fukumoto does not explicitly recite generating a probability, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of a neural network in the machine learning algorithm of Fukumoto to yield the predictable result of generating multiple probabilities including one associated with the tracked object indicative of a manual signaling state. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 20190092318), hereinafter Mei, in view of Franca-Neto (US 20190244058), hereinafter Franca-Neto [Provisional 62/628,168 dated 02/08/2018], and Wang et al. (US 20190087672), hereinafter Wang.

Regarding claim 17, Mei teaches the non-transitory computer-readable medium of claim 16.
The combination of Mei and Franca-Neto does not explicitly teach wherein the lighting state further comprises one or more of: a backup state; or emergency state.
In the same field of endeavor, Wang further teaches wherein the lighting state further comprises one or more of: a backup state; or emergency state (see at least Wang P. [0004]: “A system and method for detecting taillight signals of a vehicle are disclosed.  Taillight recognition is the task of detecting vehicle taillight signals, including brake, turn, and emergency stop signals… The method further includes creating a first and a second dataset corresponding to the images and training a convolutional neural network to combine the first and the second dataset.  The method also includes identifying a confidence level corresponding to statistics of temporal patterns of taillight signals, loading the confidence level to a calculating model, and refining parameters of the calculating model.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the lighting state determination of Mei with the lighting state determination of Wang in order to replicate a human driver’s ability to quickly and accurately recognize taillight signals in a variety of driving conditions (Wang P. [0003]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                 
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662